Order entered October 18, 2019




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01187-CV

                          IN RE CHARLES WOODRING, Relator

                Original Proceeding from the 336th Judicial District Court
                                 Grayson County, Texas
                              Trial Court Cause No. 051409

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s September 24, 2019

petition for writ of mandamus.


                                                  /s/   ROBBIE PARTIDA-KIPNESS
                                                        JUSTICE